Exhibit 10.1
 
 
Execution Version
OFFICE AND LABORATORY LEASE
between
UCB, INC.
Landlord
and
GEOVAX, INC.
Tenant
 
 

 



--------------------------------------------------------------------------------



 



 
 
1900 LAKE PARK DRIVE
SMYRNA, GEORGIA 30080
LEASE SUMMARY

     
Date:
  August 31, 2009
 
   
Landlord:
  UCB, Inc., a Delaware corporation
 
   
Tenant:
  GeoVax, Inc., a Georgia corporation
 
   
Premises and Floor(s) and
  8,430 rentable square feet in Suites 360, 370 and 380 of the Building on
Expansion:
  the ground floor located at 1900 Lake Park Drive, Smyrna Georgia 30080
[Section 1.1(b)]
  (“Premises”)
 
   
 
  Tenant will only be charged for the use of 6,000 rentable square feet
 
  (“Rentable Area”), but has the right to beneficial occupancy of the
 
  entire Premises; provided, however, Landlord shall have the right to
 
  recapture up to 2,430 rentable square feet beginning from the demising
 
  wall on the left-hand side of Suite 360/370 with ninety (90) days prior
 
  written notice to Tenant and Landlord’s installation, at Landlord's
 
  expense, of a new demising wall.
 
   
 
  Landlord shall provide a Right of First Refusal on the 2,430 contiguous
 
  rentable square feet to be leased at the then current market lease rate
 
  (“Expanded Rentable Area”).
 
   
Lease Term:
  Sixty-Two (62) months with two (2) months rent abatement outside the term
[Section 2.1]
   
 
   
Commencement Date:
  November 1, 2009
[Section 2.1]
   
 
   
Rent Commencement:
  January 1, 2010
[Section 2.1]
   
 
   
Expiration Date:
  December 31, 2014
[Section 2.1]
   
 
   
Base Rental:
  Full service Base Rental Rate, to be paid in equal monthly installments.
[Section 3.1]
   

          Months   Rate/RSF Gross
1 - 2
  $ 0.00  
3 - 12
  $ 19.00  
13 - 24
  $ 19.57  
25 - 36
  $ 20.16  
37 - 48
  $ 20.76  
49 - 60
  $ 21.38  
61 - 62
  $ 22.02  

     
Rent Credit:
  $0
 
   

 



--------------------------------------------------------------------------------



 



     
Security Deposit:
  Last month’s rent or Eleven Thousand Ten Dollars ($11,010.00)
 
   
Landlord’s Address for the
  UCB, Inc.
mailing of payments:
  1950 Lake Park Drive
[Section 3.4]
  Smyrna, Georgia 30080
 
  Attn: Scott Gee
 
   
Use: [Section 5.1]
  General office use and laboratory use
 
   
Tenant’s Broker and Address
  Stephanie Marino
for Notices:
  CB Richard Ellis, Inc.
[Section 9.1]
  3280 Peachtree Road
 
  Suite 1400
 
  Atlanta, GA 30305
 
   
Tenant’s Address for Notices:
  GeoVax, Inc.
[Section 9.2]
  1256 Briarcliff Road NE
 
  Atlanta, GA 30306
 
  Attn: Bob McNally, President and CEO
 
   
Landlord’s Address for
  UCB, Inc.
Notices:
  1950 Lake Park Drive
[Section 9.2]
  Smyrna, Georgia 30080
 
  Attn: Scott Gee  
 
  Jay Dowlen
Landlord’s Broker and
  CB Richard Ellis, Inc.
Address for
  3280 Peachtree Road
Notices:
  Suite 1400
 
  Atlanta, GA 30305
[Section 9.2]
     
Landlord’s Allowance:
  Landlord, at Landlord’s expense, shall repaint and re-carpet the Premises
[Section 4.1]
  and replace the missing ceiling tiles in the Premises with finishes
 
  mutually agreeable to Landlord and Tenant, such cost not to exceed $7.50
 
  per rentable square foot ($45,000.00). Except as otherwise provided in
 
  this Section 4.1, Tenant is accepting the Premises as is, and the
 
  Landlord shall have no obligation whatsoever to perform and contribute to
 
  any additional tenant improvements for the Premises.

 
 

 



--------------------------------------------------------------------------------



 



 
 
1900 LAKE PARK DRIVE
OFFICE LEASE
TABLE OF CONTENTS

                  Page I  
PREMISES AND OTHER DEFINITIONS
  1    
1.1 Premises
  1    
1.2 Area of the Premises
  1    
1.3 Prime Rate
  1    
1.4 Property Taxes
  2 II  
TERM, ASSIGNMENT AND SUBLETTING
  2    
2.1 Term
  2    
2.2 Removal of Tenant’s Property
  2    
2.3 Holding Over
  2    
2.4 Assignment and Subleasing
  2 III  
RENT
  3    
3.1 Base Rental
  3    
3.2 Operating Expenses
  3    
3.3 Security Deposit
  3    
3.4 Payments
  3    
3.5 Advanced Base Rental
  3    
3.6 Rent for Partial Months
  3 IV  
PREPARATION, MAINTENANCE AND REPAIR OF PREMISES
  4    
4.1 Tenant Improvements
  4    
4.2 Repairs by Tenant
  4    
4.3 Repairs by Landlord
  4    
4.4 Alterations by Tenant
  4    
4.5 Discharge of Liens
  4    
4.6 Damage and Destruction
  4    
4.7 Eminent Domain
  5    
4.8 Report of Defects
  6    
4.9 Landlord’s Right to Enter Premises
  6 V  
USE AND SERVICES
  6    
5.1 Use
  6    
5.2 Services, Furniture and Equipment
  6

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page VI  
COMPLIANCE WITH LAWS
  7    
6.1 Tenant’s Compliance with Laws
  7    
6.2 Building Alterations
  7 VII  
INSURANCE, LIABILITY AND INDEMNIFICATION
  7    
7.1 Insurance
  7    
7.2 Waiver of Subrogation
  8    
7.3 Indemnity by Tenant
  8    
7.4 Limitation of Liability
  8 VIII  
EVENTS OF DEFAULT AND RELATED REQUIREMENTS
  9    
8.1 Default and Remedies
  9    
8.2 Insolvency or Bankruptcy
  11    
8.3 Late Payments
  11    
8.4 Attorneys’ Fees for Collection
  11    
8.5 No Waiver of Rights
  11 IX  
MISCELLANEOUS PROVISIONS
  11    
9.1 Brokers
  11    
9.2 Addresses and Notices
  12    
9.3 Entire Agreement and Exhibits
  12    
9.4 Subordination and Attornment
  12    
9.5 Estoppel Certificate/Amendment
  12    
9.6 Severability
  13    
9.7 Captions
  13    
9.8 Successors and Assigns
  13    
9.9 Georgia Law
  13    
9.10 Time is of the Essence
  13    
9.11 Execution
  13    
9.12 Force Majeure
  13    
9.13 Mutual Warranty of Authority
  13    
9.14 Parking Rights
  14    
9.15 Recordation of Lease
  14    
9.16 Hazardous Substances
  14    
9.17 Names
  15    
9.18 Shared Communications Services
  15

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page    
9.19 Ownership and Management Disclosure
  15    
9.20 Effect of Lease Termination
  15    
9.21 Quiet Enjoyment
  15

-iii-



--------------------------------------------------------------------------------



 



 
 
SCHEDULE OF EXHIBITS

     
Exhibit “A”:
  Floor Plan(s)
Exhibit “B”:
  Rules and Regulations
Exhibit “C”:
  Tenant Improvements

 
 

-iv-



--------------------------------------------------------------------------------



 



 
 
1900 LAKE PARK DRIVE
OFFICE LEASE
     THIS LEASE AGREEMENT (the “Lease”), dated as of, but not necessarily on,
November 1, 2009, made by and between the undersigned Landlord and the
undersigned Tenant.
W I T N E S S E T H   T H A T:
     Landlord, for and in consideration of the rents, covenants, agreements and
stipulations herein contained, to be paid, kept and performed by Tenant, has
leased and rented, and by these presents hereby leases and rents unto Tenant,
and Tenant hereby leases upon the terms and conditions herein contained, the
Premises described in Section 1.1(b) below. This Lease shall create the
relationship of landlord and tenant between Landlord and Tenant; and Tenant has
only a usufruct which is not subject to levy and sale. So long as Tenant shall
observe and perform the covenants and agreements binding on it hereunder and
subject to the terms and provisions hereof, Tenant shall at all times during the
Lease Term (as hereinafter defined) peacefully and quietly have and enjoy
possession of the Premises.
     This Lease shall be applied and construed in a commercially reasonable
manner. Whenever herein the consent, approval or concurrence of either Landlord
or Tenant shall be required for action or forbearance by the other party, it is
agreed that such consent, approval or concurrence shall not be unreasonably
withheld, delayed or conditioned, except as to matters specified as being in the
discretion or sole discretion of the party from which the consent, approval or
concurrence is required. Discretionary consent, approval or concurrence may be
withheld, delayed or conditioned without regard to any standard of
reasonableness.
I
PREMISES AND OTHER DEFINITIONS
     Terms not defined in this Lease shall have the respective meanings set
forth in the Lease Summary attached as a preamble hereto, and incorporated
herein by this reference. Unless the context otherwise specifies or requires,
the following terms shall have the meanings herein specified:
     1.1 Premises. Terms used in defining Premises are:
     (a) The term “Building” shall mean the building located at 1900 Lake Park
Drive, Smyrna, Georgia, consisting of approximately 35,858 square feet of
rentable space.
     (b) The term “Premises” shall mean that portion of the Building located on
the floor(s) of the Building specified in the Lease Summary, which portion is
shown on the floor plan(s) attached hereto as Exhibit “A” together with a
non-exclusive right in common with others to use and enjoy those common areas or
portions of the Building, including but not limited to driveways, sidewalks,
parking lots, hallways, corridors, trash rooms, mechanical and electrical rooms,
storage rooms, stairways, entrances, exits, restrooms, lobbies, stairs, loading
docks, pedestrian walks, roofs and basements, janitor’s and storage closets
within the Building and all other common rooms and common facilities within the
Building (collectively, the “Common Areas”). Upon any expansion or contraction
of the Premises pursuant to the terms of this Lease or other agreement of the
parties, the term “Premises” shall be deemed to apply to such space as adjusted
by such expansion or contraction.
     1.2 Area of the Premises. The “Rentable Area” and the “Expanded Rentable
Area” of the Premises for all purposes of this Lease shall be the agreed
quantity of square footage so designated in the Lease Summary.
     1.3 “Prime Rate” shall mean the rate of interest announced from time to
time by Bank of America, N.A. as its prime rate of interest. An increase or
decrease in the Prime Rate shall result in a corresponding increase





--------------------------------------------------------------------------------



 



or decrease in the rate of interest being charged hereunder and shall take
effect on the day the increase or decrease in the Prime Rate is made effective.
In the event that Bank of America, N.A. shall abandon or abolish the practice of
publishing the Prime Rate, or should the same become unascertainable, Landlord
shall designate a comparable reference rate which shall then be deemed to be the
Prime Rate under this Lease.
     1.4 “Property Taxes” shall mean the following: (a) personal property ad
valorem taxes imposed upon the furniture, fixtures, machinery, equipment,
apparatus, systems and appurtenances used in connection with the Building for
the operation thereof; (b) real estate ad valorem taxes, assessments, impact
fees, sewer charges and transit taxes; and (c) any other federal, state or local
governmental charge, general, special, ordinary or extraordinary (but not
including income or franchise taxes or any other taxes imposed upon or measured
by Landlord’s income or profits, unless the same shall be imposed in lieu of
real estate ad valorem taxes) which may now or hereafter be levied or assessed
against the Building and the land underlying the Building or the rents derived
from the Building (in the case of special taxes or assessments which may be
payable in installments, only the amount of installments paid during a calendar
year shall be included in the taxes for that year).
II
TERM, ASSIGNMENT AND SUBLETTING
     2.1 Term. Except as otherwise provided herein, Tenant takes and accepts the
Premises from Landlord in their present condition and as suited for the use
intended by Tenant, for the term described below (the “Lease Term”). The Lease
Term shall commence on the date specified in the Lease Summary as the
Commencement Date (the “Commencement Date”) and shall end at 6:00 p.m. local
time on the date specified in the Lease Summary as the Expiration Date (the
“Expiration Date”). The rental and other payments due hereunder from Tenant
shall commence on the Rent Commencement Date. Tenant may occupy the Premises for
the two (2) weeks immediately preceding the Commencement Date to install
Tenant’s equipment, phone, cable and furnishings. Tenant shall be subject to all
the terms and conditions of this Lease during such two week period.
     2.2 Removal of Tenant’s Property. Upon or prior to the termination of this
Lease, Tenant shall have the obligation to remove from the Premises and the
Building all of its personal property and trade fixtures, and peaceably
surrender the Premises to Landlord in a clean and ready to occupy condition.
Such property of Tenant not so removed from the Premises or the Building upon
the termination of this Lease shall be considered abandoned by Tenant and may be
disposed of by Landlord in any manner whatsoever without accounting to Tenant
for same or being liable in any way to Tenant for such disposition. Upon
surrender of possession of the Premises, Tenant shall deliver to Landlord all
keys to the Premises. Tenant shall not remove from the Premises and the Building
those Tenant improvements to the mechanical, electrical or plumbing systems of
the Building.
     2.3 Holding Over. In no event shall there be any renewal of this Lease by
operation of law, and if Tenant remains in possession of the Premises after the
termination of this Lease without written authorization executed by Landlord and
Tenant, but with the acquiescence or consent of Landlord, Tenant shall be deemed
to be occupying the Premises under a month-to-month periodic tenancy at a
monthly rental equal to one hundred twenty-five percent (125%) of the Base
Rental as adjusted by Rental Adjustment in effect during the last month of the
Lease Term, plus all additional rental provided for in this Lease, and otherwise
subject to all the covenants and provisions of this Lease insofar as the same
are applicable to a month-to-month periodic tenancy. Landlord and Tenant agree
that any such periodic tenancy may be terminated by thirty (30) days prior
written notice by either party to the other party. If Tenant remains in
possession after termination of this Lease without Landlord’s acquiescence or
consent, Tenant thereupon shall be deemed a tenant-at-sufferance subject to
summary eviction as provided by law.
     2.4 Assignment and Subleasing.
     (a) Tenant may not assign this Lease or sublease the Premises without
obtaining the prior written consent of Landlord which Landlord, which consent
Landlord shall not unreasonably withhold or delay.
     (b) Tenant agrees to pay, as additional rental, to Landlord, on demand,
reasonable costs incurred by Landlord (i) in connection with any request by
Tenant for Landlord to consent to any

2



--------------------------------------------------------------------------------



 



assignment or subleasing by Tenant, and (ii) in providing any services or
materials to any assignee or sublessee of Tenant.
     (c) If, with the consent of Landlord, this Lease is assigned or the
Premises or any part thereof is subleased, Landlord may, after default by
Tenant, collect rent from the assignee, subtenant or occupant, and apply the net
amount collected to the Base Rental and additional rental herein reserved, but
no such subleasing, occupancy or collection shall be deemed (i) a waiver of any
of Tenant’s covenants contained in this Lease, (ii) the acceptance by Landlord
of the subtenant as Tenant, or (iii) the release of Tenant from further
performance by Tenant of its covenants under this Lease.
     (d) Landlord’s approval of or consent to an assignment or sublease
transaction shall not operate to release Tenant from its liability hereunder,
and shall not affect Landlord’s rights under this Section 2.4 as to any
subsequent proposed assignment or sublease.
     (e) Tenant covenants and agrees to deliver to Landlord one (1) fully
executed counterpart of the instruments and documents (including amendments
thereto) evidencing any approved assignment or subleasing effected pursuant to
this Lease. Such delivery shall be made promptly following the execution of any
such instrument or document.
III
RENT
     3.1 Base Rental. Tenant shall pay to Landlord an annual base rent in
monthly installments for and during the Lease Term in the amounts specified in
the Lease Summary (the “Base Rental”). The monthly installments of Base Rental
shall be paid in advance on the first (1st) day of every calendar month during
the Lease Term beginning on the Rent Commencement Date.
     3.2 Operating Expenses. Tenant acknowledges that in determining the Base
Rental, Landlord has assumed it will operate the Building during the hours of
8:00 a.m. to 6:00 p.m., Monday through Friday, and 8:00 a.m. to 6:00 p.m.
Saturdays, holidays excluded. If Tenant’s operations exceed such hours of
operation, Landlord may sub-meter the Premises electric and HVAC, at Landlord’s
option, cost and expense, and Tenant shall pay any such incremental cost
associated with the provision of utilities for the Tenant’s extended hours of
operation. Tenant shall receive a Base Year of 2010 for operating expenses
agreed to in 7/28/2009 proposal.
     3.3 Security Deposit. Upon the execution of this Lease, Tenant shall pay to
Landlord a Security Deposit as set forth in the Lease Summary.
     3.4 Payments. Tenant shall pay to Landlord all Base Rental, additional rent
and all other charges due and owing by Tenant under this Lease without deduction
or set off, in legal tender, at the address specified in the Lease Summary for
the mailing of payments, or as otherwise directed from time to time by Landlord.
     3.5 Advanced Base Rental. Upon the execution of this Lease, Tenant shall
pay to Landlord the first full month Base Rental.
     3.6 Rent for Partial Months. A prorated monthly installment, based on a
thirty (30) day month, shall be paid in advance (i) on the Rent Commencement
Date for any fraction of a month if the Lease Term begins on any day other than
the first (1st) day of any month and (ii) on the first (1st) day of the final
month of the Lease Term for any fraction of a month if the Lease Term shall
terminate on any day other than the last day of any month.

3



--------------------------------------------------------------------------------



 



IV
PREPARATION, MAINTENANCE AND REPAIR OF PREMISES
     4.1 Tenant Improvements. Landlord, at Landlord’s expense, shall repaint and
re-carpet the Premises and replace the missing ceiling tiles in the Premises
with finishes mutually agreeable to Landlord and Tenant, such cost not to exceed
$7.50 per rentable square foot. Except as otherwise provided in this
Section 4.1, Tenant is accepting the Premises as is, and the Landlord shall have
no obligation whatsoever to perform and contribute to any additional tenant
improvements for the Premises. Tenant, at Tenant’s expense, may make additional
improvements to the Premises with UCB’s prior written consent. Improvements
mutually agreed upon as of the date of this Lease are set forth in Exhibit C.
     4.2 Repairs by Tenant. Tenant shall at its own expense keep the Premises in
good repair and tenantable condition and indemnify Landlord against any loss,
damage or expense arising by reason of any failure of Tenant so to keep the
Premises in good repair and tenantable condition or due to any act or neglect of
Tenant, its agents, employees, contractors, invitees, licensees, tenants or
assignees. If Tenant fails to perform, or cause to be performed, such
maintenance and repairs, then at the option of Landlord, in its sole discretion,
any such maintenance or repair may be performed or caused to be performed by
Landlord and the cost and expense thereof charged to Tenant, and Tenant shall
pay the amount thereof to Landlord on demand as additional rental. Without
limitation, Tenant shall be obligated to maintain the mechanical, plumbing, and
electrical systems that are specific to the Laboratory space, and shall be
responsible for maintaining such areas in accordance with all applicable laws,
rules, statutes, ordinances and codes during the Term.
     4.3 Repairs by Landlord. Landlord shall at its own expense unless otherwise
provided herein keep and maintain in good order and repair the Common Areas of
the Building. Additionally, Landlord is responsible for maintaining and
repairing the roof.
     4.4 Alterations by Tenant. Tenant shall make no structural alterations or
additions of any kind in or to the Premises. Tenant shall otherwise have the
right to alter the Premises with Landlord’s consent, not to be unreasonably
withheld or delayed so long as such alterations comply with Landlord’s
reasonable rules and regulations, all local law, rules and ordinances are
followed, and Tenant submits a governmentally approved set of plans to Landlord
prior to commencement of such alterations. If a building permit is required in
connection with such work, Landlord shall not unreasonably withhold, condition
or delay its approval of the Tenant’s plans prior to submittal for permit
applications. Landlord shall not assess any fees in connection with its review.
     4.5 Discharge of Liens. Tenant is not authorized to contract for or on
behalf of Landlord for work on or the furnishing of materials to the Premises or
any other part of the Building. Tenant shall discharge of record by payment,
bond or otherwise, within thirty (30) days subsequent to the date of its receipt
of notice thereof from Landlord, any mechanic’s, laborer’s or similar lien filed
against the Premises or the Building for work or materials claimed to have been
furnished at the instance of Tenant. If Tenant shall fail to cause such lien or
claim of lien to be so discharged or bonded within such period, in addition to
any other right or remedy it may have, Landlord may, but shall not be obligated
to, discharge the same by paying the amount claimed to be due or by procuring
the discharge of such lien or claim by deposit in court or bonding, and in any
such event, Landlord shall be entitled, if Landlord so elects, to compel the
prosecution of any action for the foreclosure of such lien or claim by the
claimant and to pay the amount of the judgment, if any, in favor of the
claimant, with interest, costs and allowances. Tenant shall pay as additional
rental on demand from time to time any sum or sums so paid by Landlord and all
costs and expenses incurred by Landlord, including, but not limited to,
reasonable attorneys’ fees in processing such discharge or in defending any such
action.
     4.6 Damage and Destruction.
     (a) If the Building or Premises is damaged partially or wholly by fire, the
elements, act of God or other casualty, and if such damage cannot, in Landlord’s
reasonable estimation, be materially restored within one hundred twenty
(120) days of such damage, then either Landlord or Tenant may terminate this
Lease as of the date of such fire or casualty and the Lease Term shall end on
such date as if that date had been originally fixed in this Lease for the
expiration of the Lease Term. Landlord or Tenant shall exercise its option
provided herein by written notice to the other within sixty (60) days of such
fire or other casualty.

4



--------------------------------------------------------------------------------



 



     (b) If this Lease is not terminated pursuant to subsection (a) above, then
Landlord, within such one hundred twenty (120) day period, shall repair and
restore to a condition substantially the same as existing on the date of this
Lease the Building or Premises, as the case may be (except that Landlord may
elect not to rebuild, and thus terminate this Lease, if such damage occurs
during the last year of the Lease Term, regardless of any term extension option
which is unexercised at the date of occurrence of the casualty). In the event
that Landlord shall fail to complete such repairs and material restoration
within sixty (60) days after the end of such 120 day period and Tenant’s use and
enjoyment of the Premises is then materially impaired by the uncompleted
restoration, Tenant may at its option and as its sole remedy terminate this
Lease by delivering written notice to Landlord, whereupon the Lease shall end on
the date of such notice as if the date of such notice were the date originally
fixed in this Lease for the expiration of the term hereof; provided, however,
that if construction is delayed because of changes, deletions or additions in
construction requested by Tenant, or because of strikes, lockouts, casualties,
acts of God, war, material or labor shortages, governmental regulation or
control or other causes beyond the reasonable control of Landlord, the period
for restoration, repair or rebuilding shall be extended for the amount of time
Landlord is so delayed. In no event shall Landlord be required to rebuild,
repair or replace any personal property, equipment or trade fixtures which
belong to Tenant.
     (c) If this Lease is not terminated pursuant to this Section 4.6 and if the
Premises are unfit for occupancy in whole or in part following such damage, the
Base Rental and Rental Adjustment payable during the period in which the
Premises are unfit for occupancy shall be reduced in proportion to the number of
square feet of Rentable Area of the premises rendered unusable by such damage.
     (d) Any insurance which may be carried by Landlord or Tenant against loss
or damage to the Building or Premises shall be for the sole benefit of the party
carrying such insurance and under its sole control except that Landlord’s
insurance may be subject to control by the holder or holders of any indebtedness
secured by a mortgage or deed to secure debt covering any interest of Landlord
in the Premises or the Building.
     (e) Notwithstanding anything herein to the contrary, in the event the
holder of any indebtedness secured by a mortgage or deed to secure debt covering
the Premises or Building requires that any insurance proceeds be paid to it,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon the Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Lease Term.
     (f) If any such casualty stated in this Section 4.6 occurs, Landlord shall
not be liable to Tenant for inconvenience, annoyance, loss of profits, expenses
or any other type of injury or damage resulting from the repair of any such
damage, or from any repair, modification, arranging or rearranging of any
portion of the Premises or any part or all of the Building or for termination of
this Lease as provided in this Section 4.6.
     4.7 Eminent Domain.
     (a) If all or any substantial part of the Building or of the Premises
should be taken for any public or quasi-public use under governmental law,
ordinance or regulation or by right of eminent domain, or by private purchase in
lieu thereof, and the taking would prevent or materially interfere with Tenant’s
use of the Premises for the purpose for which it is then being used, this Lease
shall terminate effective when the physical taking shall occur in the same
manner as if the date of such taking were the date originally fixed in this
Lease for the expiration of the Lease Term.
     (b) If part of the Building or Premises is taken for any public or
quasi-public use under any governmental law, ordinance or regulation, or by
right of eminent domain or by private purchase in lieu thereof, and this Lease
is not terminated as provided in subsection (a) above, this Lease shall not
terminate

5



--------------------------------------------------------------------------------



 



but the Base Rental and Rental Adjustment payable hereunder during the unexpired
portion of this Lease shall be reduced to such extent, if any, as may be fair
and reasonable under all of the circumstances and Landlord shall undertake to
restore the Building and Premises to a condition suitable for Tenant’s use, as
near to the condition thereof immediately prior to such taking as is reasonably
feasible under the circumstances.
     (c) Tenant shall not share in any condemnation award or payment in lieu
thereof or in any award for damages resulting from any grade change of adjacent
streets, the same being hereby assigned to Landlord by Tenant; provided,
however, that Tenant may, to the extent provided by law, separately claim
against and receive from the condemning authority, if legally payable,
compensation for Tenant’s removal, relocation costs, loss of business, business
interruption and loss of trade fixtures, but only if and to the extent no such
claim or award therefor will reduce or affect Landlord’s awards.
     (d) Notwithstanding anything to the contrary contained in this Section 4.7,
if during the Lease Term the use or occupancy of any part of the Building or
Premises shall be taken or appropriated temporarily for any public or
quasi-public use under any governmental law, ordinance or regulation, or by
right of eminent domain, this Lease shall be and remain unaffected by such
taking or appropriation and Tenant shall continue to pay in full all rental
payable hereunder by Tenant during the Lease Term provided Tenant’s Premises is
not affected. In the event of any such temporary appropriation or taking, Tenant
shall be entitled to receive that portion of any award which represents
compensation for the loss of use or occupancy of the Premises during the Lease
Term, and Landlord shall be entitled to receive that portion of any award which
represents the cost of restoration and compensation for the loss of use or
occupancy of the Premises after the end of the term of this Lease.
     4.8 Reports of Defects. Tenant shall report to Landlord immediately in
writing any damage to or defective condition in or about the Building or
Premises known to Tenant.
     4.9 Landlord’s Right to Enter Premises. Tenant shall not change the locks
on any entrance to the Premises or install additional locks without Landlord’s
prior written consent, which consent shall not be unreasonably withheld or
delayed by Landlord. Upon Tenant’s written request to Landlord, Landlord will
make a reasonable change of locks on behalf of Tenant and at Tenant’s sole cost
and expense. Landlord and its agents, employees and contractors upon forty-eight
(48) hours’ prior telephonic notice shall have the right to enter the Premises
at such times as Landlord deems reasonably necessary to make necessary repairs,
additions, alterations and improvements to the Building, including, without
limitation, the erection, use and maintenance of pipes and conduits and repairs
to adjacent premises or other premises. Landlord shall also be allowed to take
into and through the Premises any and all needed materials that may be required
to make such repairs, additions, alterations and improvements. During such time
as work is being carried on, in or about the Premises, provided such work is
carried out in a manner so as not to interfere unreasonably with the conduct of
Tenant’s business therein, the rent provided herein shall in no wise abate. In
the event of emergency, or if otherwise necessary to prevent injury to persons
or damage to property, such entry to the Premises may be made without prior
notice and by force, if necessary.
V
USE AND SERVICES
     5.1 Use. Tenant shall use the Premises for the purposes stated in the Lease
Summary and for no other purpose. Tenant shall not use the Premises for any
illegal purpose, nor violate any statute, regulation, rule or order of any
governmental body in its use thereof, nor create or allow to exist any nuisances
or trespasses, nor do any act in or about the Premises or bring anything onto or
into the Premises which will in any way increase the rate of insurance on the
Premises nor deface or injure the Premises or overload the floor of the
Premises. Tenant shall have access to the Premises seven days per week,
twenty-four hours per day, at which time the services set forth in Section 5.2
below shall be available (except as otherwise noted):
     5.2 Services, Furniture and Equipment. Landlord agrees to provide to Tenant
the following:

6



--------------------------------------------------------------------------------



 



     (a) Heating and air-conditioning service from 8:00 a.m. to 6:00 p.m.,
Monday through Friday and 8:00 a.m. to 12:00 p.m. Saturday, holidays excepted;
     (b) Use of furniture in the Premises consisting of eleven (11) existing
Knoll cubicles that are 8’ x 8’ in size;
     (c) Access to and use of the employee cafeteria located at 2100 Lake Park
Drive during normal hours of cafeteria service subject to business conditions;
     (d) Access to and use of mail room services excluding postage costs on
outbound mail, parcels and COD costs on inbound shipments;
     (e) Shared access to the liquid nitrogen tank located in the truck court of
the Building;
     (f) Janitorial services and those service required to maintain a first
class office complex (through the Landlord’s property management company);
     (g) Electric current in quantity consistent with past operation of the
Building;
     (h) Campus security guard service 24 hours per day, seven days per week,
365 days per year without interruption; and
     (i) Campus reception services to include visitor management.
VI
COMPLIANCE WITH LAWS
     6.1 Tenant’s Compliance with Laws. Tenant shall comply, at its own expense,
with all statutes, regulations, rules, ordinances and orders of any governmental
body, department or agency thereof which apply to or result from Tenant’s use or
occupancy of the Premises and shall abide by and observe the Rules and
Regulations attached to this Lease as Exhibit “B” and such other reasonable
rules and regulations for the use, occupancy or operation of the Building as may
hereafter be established in writing by Landlord.
     6.2 Building Alterations. If, in order to maintain the Building as an
office building or otherwise, Landlord shall be required by any governmental
authority to repair, alter, remove, construct, reconstruct or improve any part
or all of the Building or Premises, Tenant’s obligations under this Lease will
not be affected, provided, however, that if such action by Landlord shall render
the Premises wholly unfit for occupancy and if, in Landlord’s reasonable
estimation, it cannot complete such acts within ninety (90) days, then at the
option of Tenant to be exercised by giving written notice to Landlord within
sixty (60) days following the date of notice to Landlord by such governmental
authority, this Lease shall terminate on the date of such election and Tenant
shall immediately surrender the Premises to Landlord. In such event Tenant shall
continue to owe and pay rent and other charges up to but not beyond the time of
such surrender. If Tenant shall elect not to terminate this Lease as provided
above, Landlord and Tenant shall have the same respective rights and obligations
as provided above in Sections 4.7(b) and (c), and the provisions of
Section 4.6(f) shall apply regardless of whether or not Tenant elects to
terminate this Lease.
VII
INSURANCE, LIABILITY AND INDEMNIFICATION
     7.1 Insurance.
     (a) Tenant agrees to carry fire and extended coverage insurance insuring
Tenant’s interest in its improvements and betterments to the Premises and any
and all furniture, equipment, supplies and other

7



--------------------------------------------------------------------------------



 



property owned, leased, held or possessed by it and contained therein, such
insurance coverage to be in an amount equal to the full insurable value of such
improvements and property.
     (b) Tenant also agrees to carry a policy or policies of worker’s
compensation and commercial general liability insurance, including personal
injury and property damage, with contractual liability endorsement, in the
amount of Five Hundred Thousand Dollars ($500,000.00) for property damage and
One Million Dollars ($1,000,000.00) per occurrence for personal injuries or
deaths of persons occurring in or about the Premises. Said policies shall:
(i) name Landlord as an additional insured, (ii) be issued by an insurance
company which is reasonably acceptable to Landlord and licensed to do business
in the State of Georgia, and (iii) provide that said insurance shall not and may
not be canceled unless thirty (30) days prior written notice shall have been
given to Landlord. Said policy or policies, or certificates thereof, shall be
delivered to Landlord by Tenant upon commencement of the term of the Lease and
upon each renewal of said insurance.
     (c) Landlord shall keep the Building insured during the Term against loss
or damage by fire, casualty or other insurable hazards and extended coverage in
an amount at least equal to the replacement cost of the Building. Landlord shall
also carry a policy or policies of worker’s compensation and commercial general
liability insurance, including personal injury and property damage, with
contractual liability endorsement, in the amount of Five Hundred Thousand
Dollars ($500,000.00) for property damage and One Million Dollars
($1,000,000.00) per occurrence for personal injuries or deaths of persons
occurring in or about the Premises.
     7.2 Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, neither party shall be liable to the other for damages arising
out of the damage to or destruction of the contents of the Premises or for
damage to or destruction of the Premises or the Building, or by fire or other
casualty which loss would be covered by a standard fire and extended risk
insurance policy, whether or not such damage or destruction is the result of
negligence on the part of either party, or its agents, servants, or employees,
it being the understanding and agreement of the parties is obligated to carry
its own insurance against such risks and that each party will look to its
insurance for indemnity against any such damage. Neither Party shall have any
interest in the other’s insurance or the proceeds thereof.
     7.3 Indemnity by Tenant. Tenant agrees to indemnify and hold Landlord
harmless from and defend Landlord against any and all claims or liability for
any injury or death to any of Tenant’s employees, guests, invitees, agents or
contractors, or damage to any property whatsoever:
     (a) either (i) occurring in, on or about the Premises, or (ii) occurring
in, on or about any facilities (including, without limitation, elevators,
stairways, passageways or hallways) the use of which Tenant may have in
conjunction with other tenants of the Building, when such injury, death or
damage shall be caused by the act, neglect or fault of, or omission of any duty
with respect to the same, by Tenant, its agents, employees, contractors,
invitees, licensees, tenants or assignees;
     (b) arising from any work or thing whatsoever done by or on behalf of
Tenant in or about the Premises or from transactions of the Tenant concerning
the Premises;
     (c) arising from any breach or event of default on the part of the Tenant
in the performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to the terms of this Lease; or
     (d) otherwise arising from any act or neglect of the Tenant, or any of its
agents, employees, contractors, invitees, licensees, tenants or assignees.
     7.4 Limitation of Liability. LANDLORD’S OBLIGATIONS AND LIABILITY WITH
RESPECT TO THIS LEASE SHALL BE LIMITED SOLELY TO LANDLORD’S INTEREST IN THE
BUILDING, AS SUCH INTEREST IS CONSTITUTED FROM TIME TO TIME, AND NEITHER
LANDLORD (BEYOND ITS INTEREST IN THE BUILDING) NOR ANY OFFICER, DIRECTOR,
SHAREHOLDER, MEMBER, TRUSTEE,

8



--------------------------------------------------------------------------------



 



BENEFICIARY OR PARTNER OF LANDLORD SHALL HAVE ANY PERSONAL LIABILITY WHATSOEVER
WITH RESPECT TO THIS LEASE. IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE THE
OBLIGATION OF LANDLORD TO TENANT UNDER THIS LEASE, LANDLORD AND TENANT AGREE
THAT ANY FINAL JUDGMENT OR DECREE SHALL BE ENFORCEABLE AGAINST LANDLORD ONLY TO
THE EXTENT OF LANDLORD’S INTEREST IN THE BUILDING, AS AFORESAID, AND ANY SUCH
JUDGMENT OR DECREE SHALL NOT BE CAPABLE OF EXECUTION AGAINST, NOR BE A LIEN ON,
ANY ASSETS OF LANDLORD OTHER THAN ITS INTEREST IN THE BUILDING, AS AFORESAID.
VIII
EVENTS OF DEFAULT AND RELATED REQUIREMENTS
     8.1 Default and Remedies.
     (a) The occurrence of any of the following shall constitute an event of
default (“Default”) by Tenant hereunder:
     (i) The Base Rental or additional rental payable under this Lease is not
paid within five (5) business days from designated due date;
     (ii) Tenant’s interest in the Lease or the Premises shall be subjected to
any attachment, levy or sale pursuant to any order or decree entered against
Tenant in any legal proceeding and such order or decree shall not be vacated
within thirty (30) days of entry thereof;
     (iii) Tenant breaches or fails to comply in any material respect with any
of the Rules and Regulations in Exhibit “B” hereto, as the same may hereafter be
amended from time to time, and such breach or failure shall continue for more
than thirty (30) days subsequent to the date of receipt by Tenant of written
notice of such breach or failure from Landlord; provided, however, that the
foregoing shall not apply to amended rules that unreasonably interfere with
Tenant’s intended use of the Premises.
     (iv) Tenant breaches or fails to comply with any other term, provision,
condition or covenant of this Lease, and such breach or failure shall continue
for more than thirty (30) days subsequent to the date of receipt by Tenant of
written notice of such breach or failure from Landlord if the matter in question
is not reasonably susceptible of cure by Tenant within the 30-day period, then
Tenant shall have such additional time as may reasonably be necessary, but no
more than an additional seventy (70) days, within which to effect curative
action provided that Tenant institutes the curative action within the 30-day
period and prosecutes the same diligently to completion;
     (v) Tenant, if a corporation, joint venture, partnership, limited liability
company, limited partnership or trust, without Landlord’s prior written consent
and the written assumption of this Lease by another party approved by Landlord,
both in Landlord’s discretion, shall be dissolved or its status as an entity is
terminated; or
     (vi) If Tenant is a joint venture, trust, general partnership, limited
partnership or limited liability company, there shall be instituted by or
against any one or more general partners, trustees or managers of Tenant,
without final dismissal thereof within thirty (30) days of the date of
institution, of any proceeding under state insolvency laws or of any proceeding
under the United States Bankruptcy Code.
     (b) Upon the occurrence of a Default, Landlord shall have the option to do
and perform any one or more of the following in addition to, and not in
limitation of, any other remedy or right permitted it at law or in equity or by
this Lease:

9



--------------------------------------------------------------------------------



 



     (i) Landlord, with or without terminating this Lease, may immediately or at
any time thereafter reenter the Premises and perform, correct or repair any
condition which shall constitute a failure on Tenant’s part to keep, observe,
perform, satisfy or abide by any term, condition, covenant, agreement or
obligation of this Lease or of the Rules and Regulations now in effect or
hereafter adopted, and Tenant shall fully reimburse and compensate Landlord on
demand for all costs and expenses incurred by Landlord in such performance,
correction or repairing, including accrued interest as provided in the next
sentence. All sums so expended to cure Default shall accrue interest from the
date of demand until date of payment at a rate of interest which is the lower of
(x) a per annum rate equal to the Prime Rate plus two percent (2%), or
(y) sixteen percent (16%) per annum, but in no event at a rate higher than that
permitted by applicable law.
     (ii) Landlord, with or without terminating this Lease, may immediately or
at any time thereafter demand in writing that Tenant vacate the Premises and
thereupon Tenant shall vacate the Premises and remove therefrom all property
thereon belonging to or placed on the Premises by, at the direction of or with
consent of Tenant within ten (10) days of receipt by Tenant of such notice from
Landlord, whereupon Landlord shall have the right to reenter and take possession
of the Premises. Any such demand, reentry and taking possession of the Premises
by Landlord shall not of itself constitute an acceptance by Landlord of a
surrender of this Lease or of the Premises by Tenant and shall not of itself
constitute a termination of this Lease by Landlord.
     (iii) Landlord, with or without terminating this Lease, may immediately or
at any time thereafter reenter the Premises and remove therefrom Tenant and all
property belonging to or placed on the Premises by, at the direction of or with
consent of Tenant. Any such reentry and removal by Landlord shall not of itself
constitute an acceptance by Landlord of a surrender of this Lease or of the
Premises by Tenant and shall not of itself constitute a termination of this
Lease by Landlord.
     (iv) Landlord, with or without terminating this Lease, may immediately or
at any time thereafter relet the Premises or any part thereof for such time or
times, at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion may deem advisable, and Landlord may make any
alterations or repairs to the Premises which it may deem necessary or proper to
facilitate such reletting; and Tenant shall pay all costs of such reletting
including but not limited to the cost of any such alterations and repairs to the
Premises, reasonable attorneys’ fees and brokerage commissions; and if this
Lease shall not have been terminated, Tenant shall continue to pay all rent and
all other charges due under this Lease up to and including the date of beginning
of payment of rent by any subsequent tenant of part or all of the Premises, and
thereafter Tenant shall pay monthly during the remainder of the term of this
Lease the difference, if any, between the rent and other charges collected from
any such subsequent tenant or tenants and the rent and other charges reserved in
this Lease, but Tenant shall not be entitled to receive any excess of any such
rents collected over the rents reserved herein.
     (v) Landlord may immediately or at any time thereafter terminate this
Lease, and this Lease shall be deemed to have been terminated upon receipt by
Tenant of written notice of such termination; upon such termination Landlord
shall recover from Tenant all damages Landlord may suffer by reason of such
termination including, without limitation, unamortized sums expended by Landlord
for construction of Tenant Improvements, all arrearages in rentals, costs,
charges, additional rentals and reimbursements, the cost (including court costs
and reasonable attorneys’ fees) of recovering possession of the Premises, the
cost of any alteration of or repair to the Premises which is necessary or proper
to prepare the same for reletting and, in addition thereto, Landlord at its
election shall have and recover as damages from Tenant rents and other charges
which Landlord would be entitled to receive from Tenant pursuant to the
provisions of clause (iv) of this subsection (b) above if the Lease were not
terminated.
     (c) In the event Landlord institutes dispossessory proceedings or
dispossesses or evicts Tenant by summary proceedings or otherwise, Landlord
shall have the option to do and perform any one or more of the foregoing in
addition to, and not in limitation of, any remedy or right permitted it by law
or in

10



--------------------------------------------------------------------------------



 



equity or by this Lease. Specifically, without limiting the foregoing, in the
event Landlord institutes dispossessory proceedings or dispossesses or evicts
Tenant by summary proceedings or otherwise and/or re-enters and takes possession
of the Premises, Tenant shall remain liable for all rent (including Base Rental,
Rental Adjustment and additional rental) and all other charges under the Lease
for the remainder of the Lease Term.
     (d) No course of dealing between Landlord and Tenant or any failure or
delay on the part of Landlord in exercising any rights of Landlord under this
Section 8.1 or under any other provisions of this Lease shall operate as a
waiver of any rights of Landlord hereunder or under any other provisions of this
Lease, nor shall any waiver of a Default on one occasion operate as a waiver of
any subsequent Default or of any other Default. No express waiver shall affect
any condition, covenant, rule or regulation other than the one specified in such
waiver and that one only for the time and in the manner specifically stated.
     (e) The exercise by Landlord of any one or more of the rights and remedies
provided in this Lease shall not prevent the subsequent exercise by Landlord of
any one or more of the other rights and remedies herein provided. All remedies
provided for in this Lease are cumulative and may, at the election of Landlord,
be exercised alternatively, successively or in any other manner and are in
addition to any other rights provided for or allowed by law or in equity.
     8.2 Insolvency or Bankruptcy. The making by Tenant of an assignment for the
benefit of its creditors, the appointment under state law of a receiver to take
possession of all or substantially all of Tenant’s assets, or the voluntary or
involuntary involvement of Tenant as a principal in a state law insolvency or
reorganization proceeding, may, at the option of Landlord, be deemed and
declared a Default by Tenant hereunder. Tenant covenants and agrees promptly to
notify Landlord in writing of (i) the occurrence of any of the events described
in the preceding sentence or any event similar thereto, whether occurring in
Georgia or any other jurisdiction, and (ii) the institution by or against Tenant
of any proceeding under the United States Bankruptcy Code including a copy of
the petition filed to initiate such proceeding.
     8.3 Late Payments. Tenant shall pay, in the event Base Rental, additional
rental or other charge to be paid by Tenant hereunder are not paid when due,
(A) a late fee of five percent (5%) of the amount past due, which late fee
Tenant acknowledges is an agreed reimbursement to Landlord for the
administrative expense incurred by Landlord as a result of Tenant’s late payment
and not a penalty; and (B) interest on the amount past due (excluding late fees)
at a rate which is the lower of (x) a per annum rate equal to the Prime Rate
plus two percent (2%), or (y) sixteen percent (16%) per annum, but in no event
at a rate higher than that permitted by applicable law, from due date until
paid. Should Tenant make a partial payment of past due amounts, the amount of
such partial payment shall be applied first, to late fees, second, to accrued
but unpaid interest, and third, to past due amounts, in inverse order of their
due date.
     8.4 Attorneys’ Fees for Collection. If any Base Rental, additional rental
or other debt owing by Tenant to Landlord hereunder is collected by or through
an attorney-at-law, Tenant agrees to pay the reasonable attorneys’ fees incurred
by Landlord in such collection action.
     8.5 No Waiver of Rights. No failure or delay of either party to exercise
any right or power given it herein or to insist upon strict compliance by the
other party of any obligation imposed on it herein and no custom or practice of
either party hereto at variance with any term hereof shall constitute a waiver
or a modification of the terms hereof by either party or any right it has herein
to demand strict compliance with the terms hereof by the other party. Neither
party has or shall have any authority to waive any provision of this Lease
unless such waiver is expressly made in writing.
IX
MISCELLANEOUS PROVISIONS
     9.1 Brokers. Tenant represents and warrants to Landlord that (except with
respect to any broker identified in the Lease Summary as “Tenant’s Broker”) no
broker, agent, commission salesperson or other person has represented Tenant in
the negotiations for and procurement of this Lease and of the Premises and that
(except

11



--------------------------------------------------------------------------------



 



with respect to any broker identified in the Lease Summary) no commissions, fees
or compensation of any kind are due and payable in connection herewith to any
broker, agent, commission salesperson or other person. Tenant agrees to
indemnify and hold Landlord harmless from all loss, cost and damage (including
reasonable attorneys’ fees and court costs) suffered or incurred by Landlord as
a result of a breach by Tenant of the representation and warranty contained in
the immediately preceding sentence or as a result of Tenant’s failure to pay
commissions, fees or compensation due to any broker who represented Tenant,
whether or not disclosed. Tenant represents and discloses to Landlord that
Tenant’s Broker identified in the Lease Summary has represented Tenant. The
commissions or other compensation due and payable to Tenant’s Broker by reason
of this Lease will be paid by Landlord pursuant to separate written agreements.
Landlord represents and warrants to Tenant that (except with respect to any
broker identified in the Lease Summary as “Landlord’s Broker”) no broker, agent,
commission salesperson or other person has represented Landlord in the
negotiations for and procurement of this Lease and of the Premises and that
(except with respect to any broker identified in the Lease Summary) no
commissions, fees or compensation of any kind are due and payable in connection
herewith to any broker, agent, commission salesperson or other person. Landlord
agrees to indemnify and hold Tenant harmless from all loss, cost and damage
(including reasonable attorneys’ fees and court costs) suffered or incurred by
Tenant as a result of a breach by Landlord of the representation and warranty
contained in the immediately preceding sentence or as a result of Landlord’s
failure to pay commissions, fees or compensation due to any broker who
represented Landlord, whether or not disclosed. Landlord represents and
discloses to Tenant that Landlord’s Broker identified in the Lease Summary has
represented Landlord. The commissions or other compensation due and payable to
Landlord’s Broker by reason of this Lease will be paid by Landlord pursuant to
separate written agreements.
     9.2 Addresses and Notices. All notices, unless oral notice is specified,
required or permitted to be given with respect to this Lease in order to be
effective shall be in writing and shall be sent to the address of the intended
party at its address specified in the Lease Summary. Notices shall be sent
either by local or overnight courier service, or by the United States Postal
System, certified or registered mail, return receipt requested, with postage and
charges prepaid. Notices by courier service shall be deemed effective on date of
delivery to the specified address. Notices by the United States Postal System
shall be deemed effective on the third (3rd) business day subsequent to date of
postmark or on the date of actual receipt by the addressee, whichever shall be
the earlier. In the event of a change of address by either party, such party
shall give written notice thereof in accordance with the foregoing.
     9.3 Entire Agreement and Exhibits. This Lease constitutes and contains the
sole and entire agreement of Landlord and Tenant with respect to the Premises
and no prior or contemporaneous oral or written representation or agreement
between the parties and affecting the Premises shall have legal effect. No
modification or amendment of this Lease shall be binding upon the parties unless
such modification or amendment is in writing and signed by Landlord and Tenant.
The content of each and every exhibit, attachment and the Lease Summary which is
referenced in this Lease as being attached hereto is incorporated into this
Lease as fully as if set forth in the body of this Lease.
     9.4 Subordination and Attornment. Tenant shall, upon demand of Landlord, at
any time or times, execute, acknowledge and deliver to Landlord or to the holder
of any mortgage, deed to secure debt, deed of trust or other instrument
affecting or encumbering the Building or the land underlying the Building or to
the lessor under any ground lease affecting the Building or the land underlying
the Building, without expense, any and all instruments that may be necessary to
make this Lease superior to any such mortgage, deed to secure debt, deed of
trust or other instrument or the grant of any such ground lease, and each
renewal, modification, consolidation, replacement and extension thereof.
     9.5 Estoppel Certificate/Amendment. At any time and from time to time,
Tenant, on or before the date specified in a request therefor made by Landlord,
which date shall not be earlier than ten (10) days from the making of such
request, covenants and agrees to execute, acknowledge and deliver to Landlord
(a) a certificate evidencing (i) whether or not this Lease is in full force and
effect, (ii) whether or not this Lease has been amended in any manner, and if so
specifying such amendment or amendments, (iii) whether or not there are any
existing events of default on the part of Landlord hereunder to the knowledge of
Tenant and specifying the nature of such events of default, if any, and (iv) the
date to which rent, and other amounts due hereunder, if any, have been paid, or
(b) amendments to this Lease required by the holder of a mortgage on the
Building, as long as such amendments do not increase the obligations or diminish
the rights and benefits of Tenant hereunder. Each certificate delivered

12



--------------------------------------------------------------------------------



 



pursuant to this Section may be relied on by any prospective purchaser or
transferee of Landlord’s interest hereunder or of any part of Landlord’s
property or by any mortgagee of Landlord’s interest hereunder or of any part of
Landlord’s property or by an assignee of any such mortgagee or by any ground
lessor of Landlord’s interest hereunder.
     9.6 Severability. If any clause or provision of this Lease is or becomes
illegal, invalid or unenforceable because of present or future laws or any rule
or regulation of any governmental body or entity, effective during the Lease
Term, the intention of the parties hereto is that the remaining parts of this
Lease shall not be affected thereby, unless the lack of such clause or provision
is, in the sole determination of Landlord, essential to the rights of both
parties in which event Landlord shall have the right to terminate this Lease on
written notice to Tenant.
     9.7 Captions. The captions used in this Lease are for convenience only and
do not in any way limit or amplify the terms and provisions hereof.
     9.8 Successors and Assigns. The words “Landlord” and “Tenant” as used
herein shall include the respective contracting party, whether singular or
plural, and whether an individual, masculine or feminine, or a corporation,
general partnership, joint venture, limited partnership or trust. The provisions
of this Lease shall inure to the benefit of and be binding upon Landlord and
Tenant, and their respective successors, heirs and assigns, subject, however, in
the case of Tenant, to the provisions of Section 2.4 hereof. It is understood
and agreed that the term “Landlord”, as used in this Lease, means only the
owner(s), or the lessee(s), from time to time of the Building and/or the land
underlying the Building so that in the event of any sale or sales of the
Building and/or the land underlying the Building, or of any lease thereof, the
Landlord named herein shall be and hereby is entirely freed and relieved of all
covenants and obligations of Landlord hereunder accruing thereafter to the
extent of such sale or lease, and it shall be deemed without further agreement
that the purchaser, or the lessee, as the case may be, has assumed and agreed,
to the same extent, to carry out any and all covenants and obligations of
Landlord hereunder during the period such party has possession of all or such
portion of the Building and/or the land underlying the Building which it has
purchased or leased. Should all of the land underlying the Building and the
entire Building be severed as to ownership by sale and/or lease, then, unless
the Tenant is otherwise notified to the contrary in writing, either the owner of
the entire Building or the lessee of the entire Building, as the case may be,
which has the right to lease space in the Building to tenants shall be deemed
the “Landlord”. Tenant shall be bound to any successor landlord for all the
terms, covenants and conditions hereof and shall execute any attornment
agreement not in conflict herewith at the request of any successor landlord.
     9.9 Georgia Law. The laws of the State of Georgia shall govern the
interpretation, validity, performance and enforcement of this Lease.
     9.10 Time is of the Essence. Time is of the essence of this Lease. Unless
specifically provided otherwise, all references to terms of days or months shall
be construed as references to calendar days or calendar months, respectively.
     9.11 Execution. This Lease may be executed in any number of counterparts,
each of which shall be deemed an original and any of which shall be deemed to be
complete in itself and may be introduced into evidence or used for any purpose
without the production of the other counterparts.
     9.12 Force Majeure. A party to this Lease shall be excused from the
performance of its duties and obligations under this Lease, except obligations
for the payment of money such as Base Rental, for the period of delay, but in no
event longer than ninety (90) days, caused by labor disputes, governmental
regulations, riots, war, terrorism, insurrection, acts of God or other causes
beyond the control of the party whose performance is being excused (but such
causes shall not include insufficiency of funds).
     9.13 Mutual Warranty of Authority. Landlord warrants to Tenant that
Landlord is a validly existing corporation under the laws of the State of
Delaware, that its entry into and performance of this Lease has been duly
authorized, and that the party executing this Lease on its behalf is duly
authorized to do so. Tenant, if other than an individual, warrants to Landlord
that Tenant is a validly existing legal entity under the laws of the state of
Georgia and that it is duly qualified to do business in the State of Georgia,
that its entry into and performance of this Lease

13



--------------------------------------------------------------------------------



 



has been duly authorized, and that the officer(s), partner(s) or trustee(s), as
applicable, executing this Lease on its behalf are duly authorized to do so.
     9.14 Parking Rights. For use by Tenant and its employees and invitees,
Landlord shall provide for Tenant’s non-exclusive use a parking ration of 3
spaces per 1000 rentable square feet which shall be surface spaces at no
additional cost to Tenant.
     9.15 Recordation of Lease. This Lease is not in recordable form, and Tenant
agrees not to record or permit the recording of this Lease.
     9.16 Hazardous Substances.
     (a) Tenant hereby covenants that Tenant shall not cause or permit any
Hazardous Substances to be placed, held, located or disposed of in, on or at the
Premises or any part thereof, and neither the Premises nor any part thereof
shall ever be used as a dump site or storage site (whether permanent or
temporary) for any Hazardous Substances during the Lease Term. Tenant hereby
covenants that it shall dispose of all laboratory chemicals and medical waste in
accordance with all applicable laws, regulations and rules.
     (b) Tenant hereby agrees to indemnify Landlord and hold Landlord harmless
from and against any and all losses, liabilities, including strict liability,
damages, injuries, expenses, including reasonable attorneys’ fees, costs of any
settlement or judgment and claims of any and every kind whatsoever paid,
incurred or suffered by, or asserted against, Landlord by any person or entity
or governmental agency for, with respect to, or as a direct or indirect result
of, the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or release from, the Premises of any Hazardous
Substance, laboratory chemicals and/or medical waste (including, without
limitation, any losses, liabilities, including strict liability, damages,
injuries, expenses, including reasonable attorneys’ fees, costs of any
settlement or judgment or claims asserted or arising under the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called federal,
state or local “Superfund” or “Superlien” laws, statute, law, ordinance, code,
rule, regulation, order or decree regulating, relating to or imposing liability,
including strict liability, substances or standards of conduct concerning any
Hazardous Substance, laboratory chemicals and/or medical waste), provided,
however, that the foregoing indemnity is limited to matters arising solely from
Tenant’s violation of the covenant contained in subsection (a) of this
Section 9.16.
     (c) For purposes of this Lease, “Hazardous Substances” shall mean and
include those elements or compounds which are contained in the list of hazardous
substances now or hereafter adopted by the United States Environmental
Protection Agency (the “EPA”) or the list of toxic pollutants designated by
Congress or the EPA or which are now or hereafter defined as hazardous, toxic,
pollutant, infectious or radioactive by any other Federal, state or local
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.
     (d) Landlord shall have the right but not the obligation, and without
limitation of Landlord’s rights under this Lease, to enter onto the Premises or
to take such other actions as it deems necessary or advisable to cleanup,
remove, resolve or minimize the impact of, or otherwise deal with, any Hazardous
Substance following receipt of any notice from any person or entity (including
without limitation the EPA) asserting the existence of any Hazardous Substance
in, on or at the Premises or any part thereof which, if true, could result in an
order, suit or other action against Tenant or Landlord or both. All reasonable
costs and expenses incurred by Landlord in the exercise of any such rights,
which costs and expenses result from Tenant’s violation of the covenant
contained in subsection (a) above, shall be deemed additional rental under this
Lease and shall be payable by Tenant upon demand.
     (e) This Section 9.16 shall survive cancellation, termination or expiration
of this Lease.

14



--------------------------------------------------------------------------------



 



     (f) Except as otherwise provided herein, Landlord assumes all
responsibility for compliance by the property/site/facility with all
environmental laws, rules and regulations and agrees to and does hereby hold
Tenant harmless from any claims, liabilities, fines or penalties which may be
made or levied against Tenant on account thereof for any pre—lease or
pre-existing conditions. Landlord represents that the Premises are free from
asbestos and other hazardous substances.
     9.17 Names. Upon written notice to Tenant, Landlord reserves the right,
from time to time, to change the name of the development, the name of the
Building and the street address of the Building. Tenant shall not, without the
prior written consent of Landlord, any name given the development, the Building
or any other deceptively similar name, or use any associated service mark or
logo of the development or the Building for any purpose other than Tenant’s
business address.
     9.18 Shared Communications Services. Landlord may contract with a vendor
(the “Shared Services Vendor”) to make available to tenants of the Building
certain shared communications services. With respect to such shared
communications services, if and so long as available, Landlord and Tenant agree
as follows:
     (a) Tenant, at its election, may contract with Shared Services Vendor or
any other vendor for communications services. Tenant may make such election at
its sole and absolute discretion.
     (b) Tenant acknowledges and agrees that Shared Services Vendor is an
independent contractor of Landlord and not Landlord’s employee, agent, partner
or joint venturer and Tenant waives any and all right Tenant may have or claim
to have to assert the contrary.
     (c) Tenant acknowledges and agrees that any cessation or interruption of
shared communications services or default by Shared Services Vendor under the
terms and conditions of Tenant’s agreement with Shared Services Vendor shall not
constitute a default under this Lease nor a constructive eviction by Landlord of
Tenant. Tenant agrees that it shall not abate or setoff against any amount of
Base Rental, Rental Adjustment, additional rent or other sum due under this
Lease for any claim against Shared Services Vendor or for a default under
Tenant’s agreement with Shared Services Vendor. Tenant waives and releases
Landlord from any and all claims Tenant may have, now or in the future, against
Landlord, if any, that arise from or are related to the acts, omissions,
negligence or gross negligence of Shared Services Vendor or its agents and
employees.
     9.19 Ownership and Management Disclosure. Landlord discloses to Tenant, and
Tenant acknowledges, that Landlord is the owner of record of the Building and
the Premises.
     9.20 Effect of Lease Termination. No termination of this Lease by reason of
exercise of an optional right, lapse of time, failure of condition or election
of a party to terminate shall release or otherwise relieve either party from
liability for breach of this Lease or from performance of any contractual
obligation provided herein accruing prior to such termination. The possessory
rights of Tenant, however, shall cease and expire as of the effective time of
any such termination.
     9.21 Quiet Enjoyment. Landlord covenants with Tenant that Tenant shall
peaceably hold and enjoy the Premises during the full term of this Lease and any
extension and renewals upon paying the rent and performing its covenants herein
contained, subject only to the terms of this Lease and any interests of record
to which this Lease may be or become subject and subordinate.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and sealed this
Lease as of the date and year first above stated.

            LANDLORD:

UCB, Inc., a Delaware corporation
      By:           Name:           Title:                 By:           Name:  
        Title:           TENANT:

GeoVax, Inc., a Georgia corporation
      By:           Name:           Title:      

 
 

16



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
FLOOR PLAN(S)
1900 LAKE PARK DRIVE

 



--------------------------------------------------------------------------------



 



(1900 BUILDING:) [g20957g2095700.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
RULES AND REGULATIONS
     1. The sidewalks, and public portions of the Building, such as entrances,
passages, courts, elevators, vestibules, stairways, corridors or halls and the
streets, alleys or ways surrounding or in the vicinity of the Building shall not
be obstructed, even temporarily, or encumbered by Tenant or used for any purpose
other than ingress and egress to and from the Premises.
     2. No awnings or other projections shall be attached to the outside walls
of the Building. No curtains, blinds, shades, louvered openings, tinted coating,
film or screens shall be attached to or hung in, or used in connection with, any
window, glass surface or door of the Premises, without the prior written consent
of Landlord, unless installed by Landlord.
     3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
Premises or Building or on corridor walls or windows or other glass surfaces
(including without limitation glass storefronts). Signs on doors shall, at
Tenant’s expense, be inscribed, painted or affixed for each tenant by sign
makers approved by Landlord. In the event of the violation of the foregoing by
Tenant, Landlord may remove same without any liability, and may charge the
expense incurred by such removal to Tenant.
     4. The sashes, sash doors, skylights, windows, heating, ventilating and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways or other public places in the building shall not be covered or
obstructed by Tenant, nor shall any bottles, parcels or other articles be placed
on the window sills.
     5. No show cases or other articles shall be put in front of or affixed to
any part of the exterior of the Building, nor placed in the public halls,
corridors or vestibules without the prior written consent of Landlord.
     6. The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by Tenant.
     7. Tenant shall not in any way deface any part of the Premises or the
Building. If Tenant desires to use linoleum or other similar floor covering, an
interlining of builder’s deadening felt shall be first affixed to the floor, by
a paste or other material, soluble in water; the use of cement or other similar
adhesive materials, which are not water soluble, are expressly prohibited.
     8. No vehicles or animals (other than seeing eye-dogs) of any kind shall be
brought into or kept in or about the Premises. No cooking shall be done or
permitted by Tenant on the Premises except in conformity to law and then only in
the utility kitchen, if any, as set forth in Tenant’s layout, which is to be
primarily used by Tenant’s employees for heating beverages and light snacks.
Tenant shall not cause or permit any unusual or objectionable odors to be
produced upon or permeate from the Premises.
     9. No space in the Building shall be used for manufacturing, distribution
or for the storage of merchandise or for the sale of merchandise, goods or
property of any kind at auction.
     10. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, talking machine, unmusical noise, whistling,
singing or in any other way. Tenant shall not throw anything out of the doors,
windows or skylights or down the passageways. Tenant shall not cause or permit
any unseemly or disturbing activity or conduct to be visible through any window,
opening, doorway, glass storefront or other glass surface or any other means of
visibility that disturbs or interferes with (i) tenants or other occupants of
the building or their licensees or invitees or (ii) neighboring buildings or

 



--------------------------------------------------------------------------------



 



premises or those having business with them, including without limitation,
receptions, parties, recreation and other activities of a social nature not
directly related to Tenant’s use of the Premises.
     11. Neither Tenant, nor any of Tenant’s servants, employees, agents,
visitors or licensees, shall at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid or chemical substance, other than
reasonable amounts of cleaning fluids or solvents required in the normal
operation of Tenant’s business.
     12. No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made in existing locks
or the mechanism thereof, without the prior written approval of Landlord and
unless and until a duplicate key is delivered to Landlord. Tenant shall, upon
the termination of its tenancy, restore to Landlord all keys of stores, offices
and toilet rooms, either furnished to, or otherwise procured by, Tenant, and in
the event of the loss of any keys so furnished, Tenant shall pay to Landlord the
cost thereof.
     13. Tenant shall not overload any floor. Tenant shall obtain Landlord’s
consent before bringing any safes, freight, furniture or bulky articles into the
Building and Landlord can specify to Tenant the location for the placement of
such articles. All removals, or the carrying in or out of any safes, freight,
furniture or bulky matter of any description must take place during the hours
which Landlord or its agent may determine from time to time. Landlord reserves
the right to inspect all freight to be brought into the Building and to exclude
from the Building all freight which violates any of these Rules and Regulations
or the Lease of which these Rules and Regulations are a part.
     14. Tenant shall not occupy or permit any portion of the Premises to be
occupied, without Landlord’s expressed prior written consent, as an office for a
public stenographer or typist, or for the possession, storage, manufacture or
sale of liquor, narcotics, dope, tobacco in any form, or as a barber or manicure
shop, or as a public employment bureau or agency, or for a public finance
(personal loan) business; provided, however, nothing in this sentence shall be
deemed to prohibit Tenant or its employees or business invitees from personal
use of tobacco. Tenant shall not engage or pay any employees on the Premises,
except those actually working for Tenant on said premises, nor advertise for
laborers giving an address at the Building. Tenant shall not keep or utilize any
jukebox, billiard or pool table or other recreational device at or in the
Premises.
     15. Tenant agrees to employ such janitorial contractor as Landlord may from
time to time designate, for any waxing, polishing and other maintenance work of
the Premises and of the Tenant’s furniture, fixtures and equipment. Tenant
agrees that it shall not employ any other cleaning and maintenance contractor,
nor any individual, firm or organization for such purpose without Landlord’s
prior written consent.
     16. Landlord shall have the right to prohibit any advertising by Tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.
     17. Landlord reserves the right to exclude from the Building between the
hours of 6:00 p.m. and 7:00 a.m. and at all hours on Sundays, legal holidays and
after 2:00 p.m. on Saturdays all persons who do not sign in and out on a
register in the lobby of the Building, showing the name of the person, the
Premises visited and the time of arrival and departure. All such persons
entering or leaving the Building during such times may be expected to be
questioned by the Building security personnel as to their business in the
Building. Landlord shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person. In the
case of invasion, mob, riot, public excitement or other circumstances rendering
such action advisable in the Landlord’s opinion, Landlord reserves the right to
prevent access to the Building during the continuance of the same by such action
as Landlord may deem appropriate, including closing doors.
     18. The Premises shall not be used for lodging or sleeping or for any
immoral or illegal purpose or for any other activity not appropriate, in
Landlord’s sole discretion, to an office building of the quality and stature of
the Building.

 



--------------------------------------------------------------------------------



 



     19. The requirements of Tenant will be attended to only upon application at
the office of the Building. Building employees shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the office of Landlord.
     20. Canvassing, soliciting and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same.
     21. There shall not be used in any space, or in the public halls of any
building, either by Tenant or by its jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards. No hand trucks shall be used in passenger elevators.
     22. Tenant, in order to obtain maximum effectiveness of the cooling system,
shall lower and/or close the blinds or drapes when sun’s rays fall directly on
windows of Premises. Tenant shall not remove the standard blinds installed in
the Premises.
     23. All paneling, rounds or other wood products not considered furniture
shall be of fire retardant materials. Before installation of any such materials,
certification of the materials’ fire retardant characteristics shall be
submitted to Landlord or its agents, in a manner satisfactory to Landlord.
     24. Tenant shall not install any vending machines in the Building or
Premises without Landlord’s consent.
     25. All articles and the arrangement style, color and general appearance
thereof, in the interior of the Premises that will be visible from the exterior
thereof, including, without limitation, window displays, advertising matter,
signs, merchandise, furniture and store fixtures, shall be subject to Landlord’s
approval, and, in any case, shall be maintained in keeping with the character
and standards of the development of which the Building is a part.
     26. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular Tenant or Tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other Tenant or Tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the Tenants of the Building.
     27. Tenant shall abide by no-smoking restrictions in all areas within the
Building, other than spaces, designated or posted by Landlord as smoking areas.
     28. These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or part, the terms, covenants,
agreements and conditions of the main text (including Special Stipulations) of
the Lease, which text shall control in the instance of conflict.
     29. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety, care
and cleanliness of the Building, and for the preservation of good order therein.
Such other Rules and Regulations shall be effective upon written notification of
Tenant.

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
TENANT IMPROVEMENTS
BACKUP POWER OUTLET LIST

                          Circuit   Equipment ID   Outlet Location   Voltage  
Current   ID   Power   Priority
LP-28, LP-30
  360D   208V   15A   Freezer   2500   Critical
NC24
  360I   208V   15A   Freezer   2500   Critical
NC25
  360I   208V   15A   Freezer   2500   Critical
NC5
  360C   120V   20A   Freezer   1920   Critical
LP-1
  360A   120V   20A   Roller bottle incubator   2400   High
LP-13
  360D   120V   20A   Refrigerator   1300   High
LP-13
  360D   120V   20A   Freezer   600   High
LP-14
  360F   120V   20A   Refrigerator   300   High
LP-20
  360E   120V   20A   Freezer   1265   High
LP-23
  360D   120V   20A   Three incubators   1320   High
LP-3
  360A   120V   20A   Chiller   1440   High
NC1
  360A   120V   20A   Minitron incubator   1150   High
NC10
  360D   120V   20A   Freezer   600   High
NC11
  360D   120V   20A   Refrigerator   1000   High
NC14
  360E   120V   20A   Refrigerator   1265   High
NC2
  360A   120V   20A   Minitron incubator   1150   High
NC3
  360A   120V   20A   Bioreactor   1300   High
NC4
  360A   120V   20A   Refrigerator   1000   High
LP-12
  360F   120V   20A   Incubator   400   High
NC21
  360H   120V   20A   Manifold   120   High
LP-35
  360A   120V   20A   Incubator   400   High
L3-15
  360F   120V   20A   Laminar flow hood   1725   Low
LP-6
  360E   120V   20A   FACSCanto   500   Low

     Total connected Critical-priority load: 9420 W
     Total connected High-priority load: 17,010 W
     Total connected Low-priority load: 2225 W
     Total connected Critical- & High-priority load: 26,430 W
     Overall total connected load: 28,655 W

 



--------------------------------------------------------------------------------



 



ELECTRICAL IMPROVEMENTS LIST

          Improvement description   Circuit ID*   Location of outlet  
Install 30-kW generator
  NA   NA
Add 120V-20A circuit
  NC1   Room 360A back wall
Add 120V-20A circuit
  NC2   Room 360A back wall
Add 120V-20A circuit
  NC3   Room 360A right wall
Convert circuit to 120V-20A
  LP-3   Room 360A right wall
Add 120V-20A circuit
  NC4   Room 360A front wall
Add 120V-20A circuit
  NC5   Hallway 360C end
Add 120V-20A circuit
  NC6   Room 360B, 1st wall
Add 120V-20A circuit
  NC7   Room 360B, 2nd wall
Add 120V-20A circuit
  NC8   Room 360B, 3rd wall
Add 120V-20A circuit
  NC9   Room 360B, 4th wall
Add 120V-20A circuit
  NC10   Room 360D, by flammable cabinet
Adapt circuit to 208V-15A (NEMA 6-15P)
  LP-28,30   Room 360D, current chiller location
Wire LP-11 outlets in 360A to new circuit
  NC12   Room 360A
Add 120V-20A circuit
  NC11   Room 360D, near chiller
Add 120V-20A circuit
  NC13   Room 360D, corner
Add 120V-20A circuit
  NC14   Room 360E, blank wall
Add 208V-15A circuit
  NC15   Room 360E, wall facing office
Add 120V-20A circuit
  NC16   Room 360E, wall facing office
Add 120V-20A circuit
  NC17   Room 360E, along bench
Add 120V-20A circuit
  NC18   Room 360E, along bench
Add 120V-20A circuit
  NC19   Room 360E, along bench
Add 120V-20A circuit
  NC20   Room 360E, along bench
Add 120V-20A circuit
  NC21   Room 360H, “oven” corner
Add 120V-20A circuit
  NC22   Room 360H, next to sink
Add 208V circuit (Current TBD)
  NC23   Room 360H, current fume hood location
Add 208V-15A circuit
  NC24   Room 360I, back wall
Add 208V-15A circuit
  NC25   Room 360I, back wall

 
*NCx indicates New Circuit x

 



--------------------------------------------------------------------------------



 



PLUMBING IMPROVEMENTS LIST

      Location   Description
Room 360A
  Remove safety shower and eyewash
Room 360A
  Add CO2 valves with hose barb for incubators
Room 360A
  Replace all 3/8” CO2 pipes (currently labeled
 
  for nitrogen) with 1/2” copper
Rooms 360A and 370A
  Run two 1/2” copper pipes (one for air and
 
  one for O2) with shutoff valves and hose barbs at
 
  both ends between source (370A) and point of
 
  use (360A).
Room 360D
  Adapt existing Nitrogen plumbing to four hoods
 
  to feed three incubators with CO2 (hose barb
 
  fittings)
Room 360F
  Add CO2 valve with hose barb for incubator
Room 360F
  Cut and cap nitrogen pipe on both sides of
 
  exterior wall
Room 360F
  Add sink with foot control
Room 360H
  Run CO2 pipe from ceiling (using pipes
 
  currently marked for nitrogen) down wall to
 
  connect to CO2 manifold
Room 360H
  Connect deionized water system to cold water
 
  supply
Room 360H
  Connect deionized water system to dishwasher
Room 360H
  Connect deionized water system to autoclave
Room 360H
  Connect autoclave drain to existing drain pipe
Room 360H
  Connect autoclave to cold water supply

NOTE: NEED TO DISCUSS HVAC REQUIREMENTS – POSITIVE VS. NEGATIVE PRESSURE IN
ROOMS AND ADDITION OF VENTILATION OR HEAT SINKS TO DEAL WITH HEAT GENERATED BY
EQUIPMENT

 



--------------------------------------------------------------------------------



 



CARPENTRY AND MOVING IMPROVEMENTS LIST

      Location   Description
Room 360A
  Remove entire bench along left wall
Room 360A
  Remove entire bench along back wall
Room 360B
  Remove carpet and replace with tile
Room 360C
  Remove carpet and replace with tile
Hallway 360C
  Add door and small section of wall to separate hallway (lab)
 
  from office
Room 360A
  Add adjustable track shelving along right wall
Room 360D
  Remove 7 fume hoods
Room 360D
  Install adjustable shelving along back wall and open bench
Room 360D
  Remove small section of bench between the 4-hood bench
 
  and the bench along the back wall. Remove chiller.
Room 360D
  Remove all casework under one hood (the one next to the
 
  walk-in hood)
Room 360D
  Remove all casework under one hood (in corner of lab)
Room 360D
  Rotate flammable cabinet 90°
Room 360F
  Remove 3 fume hoods
Room 360K
  Tile floor (currently bare concrete)
Rooms 360G and 370B
  Add wall to separate lab (hallway) from office
Rooms 360G and 360H
  Remove flammable cabinet and move to storage. Make
 
  passthrough (double door size) between glasswash room
 
  360H and hallway 360G.
Room 360H
  Remove bench in corner of glasswash room 360H (location
 
  currently marked as “oven.”
Room 360H
  Remove 1 fume hood
Room 360H
  Remove all casework along wall that currently has fume
 
  hood
Room 360H
  Remove one glassware cabinet (the one closest to the fume
 
  hood) and move to hallway 360C.
Rooms 370A — C
  Move two cubicles from 370A to 370B & 370C
Room 360F
  Remove small bench

 